Exhibit SPECTRUM BRANDS, INC. FORM OF RESTRICTED STOCK AWARD AGREEMENT FOR EMPLOYEES This agreement is made and entered into, effective as of October , 2009 (the “Effective Date”), by and between Spectrum Brands, Inc., a Delaware corporation (the “Company”), and (the “Employee”) pursuant to The Spectrum Brands, Inc. 2009 Incentive Plan (the “Plan”) and the terms and conditions of this Spectrum Brands, Inc. Restricted Stock Award Agreement (the “Agreement”), as set forth below. 1.Grant of Award.Pursuant to the Plan and subject to the terms and conditions of this Agreement and the Plan, the Company hereby grants to the Employee an award (the “Award”) of shares of the Company's common stock, par value $.01 per share (“Common Stock”), subject to certain restrictions (individually, a “Share” and collectively, the “Shares”).
